—In an action to recover damages for medical malpractice, the plaintiffs appeal from an order of the Supreme Court, Queens County (Kitzes, J.), dated June 10, 1997, which, inter alia, granted the defendants’ respective motions for partial summary judgment dismissing those portions of the first, second, fourth, fifth, sixth, seventh, and ninth causes of action which were predicated on the alleged wrongful death or injury of a stillborn fetus, and the eleventh cause of action.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The plaintiffs’ first, second, fourth, fifth, sixth, seventh, ninth, and eleventh causes of action are largely, if not entirely, predicated in one form or another on the wrongful death or injury of a stillborn fetus. However, no such causes of action as those claimed here are recognized in this State (see, LaBello v Albany Med. Ctr. Hosp., 85 NY2d 701; Tebbutt v Virostek, 65 NY2d 931; Endresz v Friedberg, 24 NY2d 478; La Page v Di Castanzo, 194 AD2d 977, cert denied 510 US 1178; Scott v Capital Area Community Health Plan, 191 AD2d 772). Bracken, J. P., Thompson, Pizzuto and Florio, JJ., concur.